Name: Commission Regulation (EEC) No 2969/79 of 18 December 1979 amending Regulation (EEC) No 210/69 on communications between Member States and the Commission with regard to milk and milk products
 Type: Regulation
 Subject Matter: information technology and data processing;  prices;  processed agricultural produce
 Date Published: nan

 29 . 12. 79 Official Journal of the European Communities No L 336/29 COMMISSION REGULATION (EEC) No 2969/79 of 18 December 1979 amending Regulation (EEC) No 210/69 on communications between Member States and the Commission with regard to milk and milk products week, the following prices recorded by them during the preceding week : (a) in the case of the pilot products referred to in Annex I of Regulation (EEC) No 2915/79 ('), stating the origin and quantity concerned :  the free-at-frontier offer prices for imports into the Community,  the free-at-frontier prices prevailing on import into the Community,  the prices prevailing on import into non ­ member countries in the case of products originating in other non-member coun ­ tries ; (b) in the case of the products referred to in the Annex to this Regulation , the prices (net of tax) prevailing in their territory at the ex-factory stage ; (c) in the case of casein and caseinates, the prices prevailing on the world market and in the Community, stating the marketing stage . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Article 28 thereof, Whereas the Community, under multilateral trade negotiations, has concluded several international or bilateral agreements involving in particular the obliga ­ tion to observe certain price levels in international trade or on specific markets outside the Community ; whereas the Community can comply with these obliga ­ tions only by means of export refunds ; whereas, for the purpose of fixing such refunds, it is necessary, therefore, that the Commission should possess the fullest possible information with regard to the prices of milk products prevailing in the Community and the prices prevailing in international trade ; Whereas it is therefore necessary to improve the system of information provided for in Article 5 of Commission Regulation (EEC) No 21 0/69 (3), as last amended by Regulation (EEC) No 2188/79 (4 ) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, 2 . With regard to communications relating to the prices prevailing in the Community, Member States shall take all measures necessary to obtain the fullest, most accurate and representative infor ­ mation possible in this area . HAS ADOPTED THIS REGULATION : (') OJ No L 329, 24 . 12 . 1979, p. 1 . 2 . The Annex to this Regulation is added to Regula ­ tion (EEC) No 210/69 . Article 1 Regulation (EEC) No 210/69 is hereby amended as follows : 1 . Article 5 is replaced by the following : 'Article 5 1 . Member States shall communicate to the Commission not later than the Thursday of every Article 2 (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . (3 ) OJ No L 28 , 5 . 2 . 1969, p. 1 . (") OJ No L 252, 6 . 10 . 1979, p. 16 . This Regulation shall enter into force on 1 January 1980 . No L 336/30 Official Journal of the European Communities 29 . 12. 79 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1979 . For the Commission Finn GUNDELACH Vice-President 29 . 12. 79 Official Journal of the European Communities No L 336/31 ANNEX LIST OF PRODUCTS referred to in Article 5(1 ) (b) : 1 . Powdered whey 17. Asiago 2 . Skimmed-milk powder 18 . Gouda 3 . Whole milk powder 19 . Edam 4. Unsweetened condensed milk 20 . Danbo 5. Sweetened condensed milk 21 . Samsoe 6. Butter 22. Svenbo 7. Butteroil 23 . Fontal 8 . Emmental 24. Havarti , Tilsit 9 . Blue-veined cheese 25. Butterkase 10 . Grana padano 26. Esrom 1 1 . Parmigiano Reggiano 27. Italico 12. Other types of Grana 28 . Saint Paulin 13 . Pecorino (romano, sardo) 29. Cantal 14 . Other types of Pecorino 30. Salted Ricotta 15 . Cheddar 31 . Feta 16 . Provolone 32. Lactose NB. Where appropriate, state for the product concerned :  the composition of the product (fat content ; dry matter content, water content in the non-fat part),  quality category,  age or ripening period,  presentation and packaging,  other essential characteristics,  observations relating to the representative nature of the prices communicated .